DECISION
The application of the above-named defendant for a review of the sentence of 10 years; consecutive to DC-83-103 from Lake County; the 10 year sentence shall be suspended upon conditions imposed on February 29, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was fair and just.
We wish to thank Valarie Bashor of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, Thomas A. Olson, Frank M. Davis